DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 22, 24, 39, 40, 44, 48, 58, 59, and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncombe et al. (US PGPub 2017/0348665, hereinafter Duncombe).
Regarding claim 13, Duncombe discloses generating a first plurality of droplets each comprising one or more first analytes and a second plurality of droplets each comprising one or more second analytes (see paragraph [0063]); distributing droplets from the first plurality of droplets and the second plurality of droplets onto an array of wells in a microfluidic device, thereby loading into one, at least one, or each, of the wells of the array zero, one, or two distributed droplets (see paragraphs [0064-0065]); contacting a mass spectrometry surface of a mass spectrometry chip with a well opening surface of the array of wells, thereby depositing (i) the one or more first analyte, or products thereof, if any, and (ii) the one or more second analytes, or products thereof, if any, from the zero, one, or two distributed droplets in the one, at least one, or each, of the plurality of wells onto a location on the mass spectrometry surface corresponding to the well (see paragraphs [0064-0066]); obtaining a mass spectrum of the one or more first analytes, or products thereof, if any, and the one or more second 
Regarding claim 22, Duncombe discloses wherein generating the first plurality of droplets comprises generating a droplet of the first plurality of droplets from a sample (see paragraph [0063]).
Regarding claim 24, Duncombe discloses wherein the sample comprises a sample from the list of claimed samples (see paragraph [0063]).
Regarding claim 39, Duncombe discloses generating a mixture of the first plurality of droplets and the second plurality of droplets, wherein the droplets from the first plurality of droplets and the droplets from the second plurality of droplets are loaded into the array of wells together by distributing onto the array of the wells the mixture of the first and second plurality of droplets (see paragraph [0063]).
Regarding claim 40, Duncombe discloses the droplets from the first and second plurality of droplets are loaded into the wells of the array of wells sequentially (see paragraphs [0064-0066]).
Regarding claim 44, Duncombe discloses wherein one, at least one, or each, of the wells of the array is sized and shaped to capture at most one of the droplets from the first plurality of droplets and at most one of the droplets from the second plurality of 
Regarding claim 48, Duncombe discloses merging one droplet from the first plurality of droplets and one droplet from the second plurality of droplets in the well where the two droplets are introduced into (see paragraph [0035]).
Regarding claim 58, Duncombe discloses distributing droplets from the first and/or second plurality of droplets comprises randomly distributing the droplets onto the array of wells (see paragraphs [0063-0065]).
Regarding claim 59, Duncombe discloses the one or more first and/or second analytes comprises a protein, a polypeptide, a peptide, a nucleic acid, a lipid, a carbohydrate, a small molecule drug, a cell, or any combination thereof (see paragraph [0061-0063]).
Regarding claim 66, Duncombe discloses the droplets from the first and/or second plurality of droplets comprise a detectable barcode that identifies the one or more first or second analytes in a given droplet (see abstract).

Allowable Subject Matter
Claims 32, 33, 45, 49, 50, 52, 57, 62, and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 33, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein distributing the droplets from the first plurality of droplets onto the array of wells comprises flowing the first plurality of droplets in a carrier fluid through a channel formed by a space between the well opening surface of the array of wells and the mass spectrometry surface, and wherein distributing the droplets from the second plurality of droplets onto the array of wells comprises flowing the second plurality of droplets in a carrier fluid through the channel formed by the space between the well opening surface of the array of wells and the mass spectrometry surface.
Regarding claim 45, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the droplets from the first plurality of droplets are larger than the droplets from the second plurality of droplets, and wherein distributing the droplets from the first plurality of droplets occurs before distributing the droplets from the second plurality of droplets, thereby one, at least one, or each, of the wells of the array comprises: (i) none of the droplets from the first plurality of droplets and none of the droplets from the second plurality of droplets, (ii) one of the droplets from the first plurality of droplets and none of the droplets from the second plurality of droplets, (iii) one of the droplets from the first plurality of droplets 
Regarding claims 49, 50, and 52, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein merging the droplet from the first plurality of droplets and one droplet from the second plurality of droplets in the well are introduced comprises applying a voltage.
Regarding claim 57, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the droplets from the first and/or second plurality of droplets rise or sink via buoyancy from the space between the well opening surface of the array of wells and the mass spectrometry surface into the wells.
Regarding claims 62 and 65, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the droplets from the first and/or second plurality of droplets are in a solvent in oil emulsion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
September 9, 2021
/Hanway Chang/Examiner, Art Unit 2881